               Case 2:20-cv-01529-BJR Document 31 Filed 09/09/21 Page 1 of 1




 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE
 7    AMANDA SCHICK,
 8                                                         No. 2:20-CV-1529-BJR
                                      Plaintiff,
 9           v.                                            ORDER STAYING CASE

10    STUDENT LOAN SOLUTIONS, LLC,
11                                    Defendant.
12

13          In response to an order to show cause issued by the Court, the parties have stipulated that

14   this action should be stayed pending the resolution of a state-court case between the parties. Dkt.
15
     No. 30. Finding good cause for the stay, the Court hereby ORDERS as follows:
16
            1. This action is STAYED until the resolution of Student Loan Solutions v. Amanda
17
                  Schick, Case No. 714485 in Pierce County District Court for the State of Washington
18
                  (“State Collection Action”).
19

20          2. Within five days of resolution of the State Collection Action, the parties shall file a

21                joint notification with the Court and a request for a renewed case schedule and trial
22                date.
23
            Dated: September 9, 2021
24

25                                                  A
26                                                  Barbara Jacobs Rothstein
                                                    U.S. District Court Judge

     ORDER - 1
